DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 5 recites a range for P2O5 that is broader than the range recited in claim 1, and therefore, fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durschong et al.  (US 2014/0200129).
Durschong et al. teaches an amorphous glass (i.e., precursor glass) composition comprising (in wt%) SiO2 55-70%, Al2O3 0-10%, Li2O 10-25, K2O and/or Na2O 0-10%, ZrO2 and/or HfO2 8-20%, and P2O5 2-8%.  See paragraphs [0028]-[0030].  This composition has overlapping ranges with the glass composition recited in instant claims 1-8 and 30.  
	Durschong et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claims 10 and 11, Durschong et al. does not disclose the thickness of the glass.  However, it has been held that it is within the level of ordinary skill in the art to change the size of a prior art product.  See MPEP 2144.04 IV.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have altered to size of the glass of Durschong et al. because it has been held to be within the level of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Durschong et al. (US 2014/0200129) as applied to claim 1 above, and further in view of Yagi et al. (US 2009 /0162608) (Yagi ‘608).
Durschong et al. renders obvious claim 1 for the reasons recited above.  Durschong et al. differs from claim 9 by failing to disclose the inclusion of greater than 0 wt% SnO2.
Yagi ‘608 teaches that a glass ceramic may be refined successfully with SnO2 (in combination with CeO2) in an amount of 0-2.5 wt% without the use antimony.  See the abstract, and paragraph [0019].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added 0-2.5 wt% SnO2 to the glass ceramic of Durschong et al. as suggested by Yagi ‘608 because the glass ceramic may be successfully refined.

Claims 12 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0162608)(Yagi ‘608).
Please note that this Yagi reference is a different reference than the Yagi reference applied in the final rejection.
Yagi ‘608 teaches a glass ceramic composition comprising SiO2 60-78%, Li2O 5-12%, P2O5 1.5-3%, ZrO2 1-10%, Al2O3 4-10%, and Na2O 0-3%.  See paragraphs [0022] and [0023].  This composition has overlapping ranges of components with the glass and glass ceramic of instant claims 12 and 20-24.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the ranges taught by Yagi ‘608 because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Further as to claim 12, Yagi ‘608 teaches that the glass ceramic has an average grain size of less than 100 nm, preferably less than 70 nm, which suggests that the glass ceramic contains grains of 100 nm or less or 70 nm or less.  See paragraph [0098].  Yagi ‘608 does not teach the average transmittance over a range of 400 to 1000 nm at a thickness of 1 mm.  The main determinate of transmittance of a glass ceramic is the grain size of the crystal phase and Yagi ‘113 teaches a glass ceramic having a very fine crystal structure, i.e., less than 70 nm.  Accordingly, one of ordinary skill in the art would have expected the glass ceramic of Yagi ‘608 to have a high transmittance, such as greater than 85% over a range of 400 to 1000 nm at a thickness of 1 mm.  
As to claims 25 and 26, Yagi ‘608 suggests that the glass or glass ceramic has a thickness of 1 mm.  See [0103]. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0162608)(Yagi ‘608) as applied to claim 12 above further in view of Amin et al. (US 2011/0092353).
Yagi ‘608 renders obvious claim 12 for the reasons recited above.  Yagi ‘608 differs from claims 17-19 by failing to teach a compressive stress, depth of compression or central tension in the glass ceramic.
 Amin et al. discloses glass ceramics for electronic devices that are smaller, lighter and stronger. See paragraphs [0004]-[0006].  These properties are achieved by ion exchanging the glass ceramic to a compressive stress of at least 300 MPa and a DOL of 40 µm. See paragraphs [0022]-[0023].
Therefore, it would have been obvious to have ion exchange strengthened the glass ceramic of Yagi ‘608 to form a compressive stress of greater than 300 MPa and a DOL of greater than 40 µm because Amin et al. suggests that such a treatment will result in a glass ceramic that is lighter and stronger. 
Further as to claim 18, central tension is determined by the depth of layer, thickness of the article and magnitude of compressive stress. Since the article described by Amin et al. has overlapping ranges for these parameters, one of ordinary skill in the art would have expected the process of Amin et al. an overlapping central tension. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784